TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00037-CR
NO. 03-03-00038-CR



Anteus F. English a/k/a Daniel Lorenzo Rogers, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 54,019 & 54,020, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

In the first cause, appellant Anteus F. English pleaded guilty to credit card abuse, was
adjudged guilty by the court, and sentenced to incarceration in a state jail for two years.  Tex. Pen.
Code Ann. § 32.31 (West 2003).  In the second cause, appellant was convicted on his plea of guilty
to robbery and sentenced to twelve years in prison.  Id. § 29.02.
Appellant's court-appointed attorney filed briefs concluding that the appeals are
frivolous and without merit.  The briefs meet the requirements of Anders v. California, 386 U.S. 738
(1967), by presenting a professional evaluation of the records demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969). Copies of counsel's briefs were delivered to appellant, who was advised of his
right to examine the appellate records and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the records and counsel's briefs and agree that the appeals are
frivolous and without merit.  We find nothing in the records that might arguably support the appeals. 
Counsel's motions to withdraw are granted.
The judgments of conviction are affirmed.


  
				David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Affirmed
Filed:   June 26, 2003
Do Not Publish